



Exhibit (10)D
TARGET CORPORATION


2020 LONG-TERM INCENTIVE PLAN


1.Purpose. The purpose of the Plan is to advance the performance and long-term
growth of the Company by offering long-term incentives to directors and
employees of the Company and its Subsidiaries and such other Participants who
the Committee determines will contribute to such performance and growth inuring
to the benefit of the shareholders of the Company. This Plan is also intended to
facilitate recruiting and retaining personnel.


2.Definitions. In this Plan, the following definitions will apply.


(a)“Agreement” means the written or electronic agreement containing the terms
and conditions applicable to each Award granted under the Plan. An Agreement is
subject to the terms and conditions of the Plan.


(b)“Award” means a grant made under the Plan in the form of Options, Stock
Appreciation Rights, Restricted Stock, Stock Units or Other Stock-Based Awards.


(c)“Board” means the Board of Directors of the Company.


(d)“Cause” means what the term is expressly defined to mean in a then-effective
written agreement (including an Agreement) between a Participant and the Company
or any Subsidiary. In the absence of any such then-effective agreement or
definition, “Cause” means, (i) failure to substantially perform a Participant’s
duties for the Company or one of its Subsidiaries (other than failure resulting
from incapacity due to physical or mental illness) after receipt of a written
demand for such performance specifically identifying such failure and which
affords the Participant a reasonable period of time (as determined by the
Company or one of its Subsidiaries in its discretion under the circumstances) in
which to cure such failure; or (ii) deliberate and serious disloyal or dishonest
conduct that justifies and results in prompt discharge for specific cause under
the established policies and practices of the Company or one of its
Subsidiaries. Examples of such deliberate and serious disloyal or dishonest
conduct would include material unlawful conduct, material and conscious
falsification or unauthorized disclosure of important records or reports,
embezzlement or unauthorized conversion of property, serious violation of
conflict of interest, vendor relations policies, or the Company’s Code of Ethics
(or any successor or replacement code of conduct for employees), or misuse or
disclosure of significant trade secrets, or other information likely to be
detrimental to the Company or its interests.


(e)“Change in Control” means, unless otherwise provided in an Agreement, one of
the following:


(1)Individuals who are Continuing Directors cease for any reason to constitute
50% or more of the directors of the Company; or


(2)30% or more of the outstanding voting power of the Voting Stock of the
Company is acquired or beneficially owned (within the meaning of Rule 13d-3
under the Exchange Act) by any Person, other than an entity resulting from a
Business Combination in which clauses (x) and (y) of Section 2(e)(3) apply; or


(3)the consummation of a merger or consolidation of the Company with or into
another entity, a statutory share exchange, a sale or other disposition (in one
transaction or a series of



--------------------------------------------------------------------------------



transactions) of all or substantially all of the Company’s assets, or a similar
business combination (each, a “Business Combination”), in each case unless,
immediately following such Business Combination, (x) all or substantially all of
the beneficial owners (within the meaning of Rule 13d-3 under the Exchange Act)
of the Company’s Voting Stock immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the voting power of
the then outstanding shares of voting stock (or comparable voting equity
interests) of the surviving or acquiring entity resulting from such Business
Combination (including such beneficial ownership of an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), in
substantially the same proportions (as compared to the other beneficial owners
of the Company’s Voting Stock immediately prior to such Business Combination) as
their beneficial ownership of the Company’s Voting Stock immediately prior to
such Business Combination, and (y) no Person beneficially owns, directly or
indirectly, 30% or more of the voting power of the outstanding voting stock (or
comparable equity interests) of the surviving or acquiring entity (other than a
direct or indirect parent entity of the surviving or acquiring entity, that,
after giving effect to the Business Combination, beneficially owns, directly or
indirectly, 100% of the outstanding voting stock (or comparable equity
interests) of the surviving or acquiring entity); or


(4)approval by the shareholders of a definitive agreement or plan to liquidate
or dissolve the Company.


Notwithstanding the foregoing, to the extent that any Award constitutes a
deferral of compensation subject to Code Section 409A, and if that Award
provides for a change in the time or form of payment upon a Change in Control,
then, solely for purposes of applying such change in the time or form of payment
provision, a Change in Control shall be deemed to have occurred upon an event
described in this Section 2(e) only if the event would also constitute a change
in ownership or effective control of, or a change in the ownership of a
substantial portion of the assets of, the Company under Code Section 409A.


(f)“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time, and the regulations promulgated thereunder.


(g)“Committee” means two or more Non‑Employee Directors designated by the Board
to administer the Plan under Section 3, each member of which shall be (i) an
independent director within the meaning of the rules and regulations of the New
York Stock Exchange and (ii) a non‑employee director within the meaning of
Exchange Act Rule 16b-3.


(h)“Company” means Target Corporation, a Minnesota corporation, or any successor
thereto.


(i)“Continuing Director” means an individual (A) who is, as of the effective
date of the Plan, a director of the Company, or (B) who becomes a director of
the Company after the effective date hereof and whose initial appointment, or
nomination for election by the Company’s shareholders, was approved by at least
a majority of the then Continuing Directors; provided, however, that any
individual whose initial assumption of office occurs as a result of either an
actual or threatened contested election by any Person (other than the Board of
Directors) seeking the election of such nominee in which the number of nominees
exceeds the number of directors to be elected shall not be a Continuing
Director.


(j)“Disability” means, unless provided otherwise in an Agreement, total and
permanent disability.


(k)“Employee” means an employee of the Company or a Subsidiary.


2





--------------------------------------------------------------------------------



(l)“Exchange Act” means the Securities Exchange Act of 1934, as amended and in
effect from time to time, and the regulations promulgated thereunder.


(m)“Fair Market Value” of a Share:


(1)Solely for purposes of determining the exercise price of an Option or Stock
Appreciation Right, “Fair Market Value” of a Share on any date is the Volume
Weighted Average Price for such Share as reported for such stock by Bloomberg
L.P. on such date, or in the absence of such report the Volume Weighted Average
Price for such stock as reported for such stock by the New York Stock Exchange
on such date or, if no sale has been recorded by Bloomberg L.P. or the New York
Stock Exchange on such date, then on the last preceding date on which any such
sale shall have been made in the order of primacy indicated above; or


(2)For all other purposes of the Plan except Section 11(c)(2), “Fair Market
Value” of a Share shall be the amount determined by the Committee through a
reasonable application of a reasonable valuation method that satisfies the
requirements of Code Section 409A.


(n)“Full Value Award” means an Award other than an Option or Stock Appreciation
Right.


(o)“Fundamental Change” means a (i) consummation of a merger or consolidation of
the Company with or into another entity, regardless of whether the Company is
the surviving entity, (ii) the sale of all or substantially all of the assets of
the Company, (iii) a statutory share exchange involving the capital stock of the
Company, or (iv) a dissolution or liquidation of the Company.


(p)“Goal Level” means, which respect to a performance-based Award, the
satisfaction of the Award’s performance goal(s) based on the specified
Performance Measures for the applicable performance period which would result in
a payout of the Award at 100%.


(q)“Good Reason” means, for purposes of Section 11(b), any material diminution
of the Participant’s position, authority, duties or responsibilities (including
the assignment of duties materially inconsistent with the Participant’s position
or a material increase in the time Participant is required by the Company or its
successor to travel), any reduction in salary or in the Participant’s aggregate
bonus and incentive opportunities, any material reduction in the aggregate value
of the Participant’s employee benefits (including retirement, welfare and fringe
benefits), or relocation to a principal work site that is more than 40 miles
from the Participant’s principal work site immediately prior to the Change in
Control.


(r)“Grant Date” means the date on which the Committee approves the grant of an
Award under the Plan, or such later date as may be specified by the Committee on
the date the Committee approves the Award.


(s)“Non-Employee Director” means a member of the Board who is not an Employee.


(t)“Option” means a right granted under the Plan to purchase a specified number
of Shares at a specified price. An “Incentive Stock Option” or “ISO” means any
Option designated as such and granted in accordance with the requirements of
Code Section 422. A “Non-Qualified Stock Option” means an Option other than an
Incentive Stock Option.


(u)“Other Stock-Based Award” means an Award described in Section 10 of this
Plan.


(v)“Participant” means a Service Provider to whom an Award is or has been made
in accordance with the Plan.
3





--------------------------------------------------------------------------------



(w)“Performance Measures” means one or more of the following measures
established by the Committee for any performance-based Award: cash flow return
on investment; comparable store sales; debt leverage; earnings before interest
and taxes; earnings before interest, taxes, depreciation, and amortization;
earnings before taxes; earnings per share; economic value added; free cash flow;
gross margin rate; interest coverage; net debt to earnings before interest,
taxes, depreciation, amortization, and rent expense ratio; net earnings;
operating cash flow; operating income; return on assets; return on equity;
return on invested capital; return on sales; sales; selling, general, and
administrative expense rate; Target Corporation share price; total net debt;
total revenue; total shareholder return; working capital; or any other
financial, operational, or strategic measure approved by the Committee. Any
performance goal based on one of the foregoing performance measures utilized may
be expressed in absolute amounts, on a per share basis, relative to one or more
of the other performance measures, as a growth rate or change from preceding
periods, or as a comparison to the performance of specified companies, indices
or other external measures, and may relate to one or any combination of
corporate, group, unit, division, Subsidiary, or individual performance. In
specifying the performance goals applicable to any performance period, the
Committee may provide that one or more adjustments shall be made to the
performance measures on which the performance goals are based, which may include
adjustments that would cause such measures to be considered “non-GAAP financial
measures” within the meaning of Rule 101 under Regulation G promulgated by the
Securities and Exchange Commission, such as excluding the impact of specified
unusual or nonrecurring events such as acquisitions, divestitures, restructuring
activities, asset write-downs, litigation judgments or settlements or changes in
tax laws, or accounting principles.


(x)“Person” as used in Sections 2(f) and 2(j), means any individual, firm,
corporation, or other entity and shall include any group comprised of any person
and any other person with whom such person or any affiliate or associate (as
defined in Rule 14a-1(a) of the Exchange Act) of such person has any agreement,
arrangement, or understanding, directly or indirectly, for the purpose of
acquiring, holding, voting, or disposing of any capital stock of the Company.


(y)“Plan” means this 2020 Target Corporation Long-Term Incentive Plan, as
amended and in effect from time to time.


(z)“Prior Plan” means each of the 2011 Target Corporation Long-Term Incentive
Plan (as amended and restated on September 1, 2017) (the “2011 Plan”), and the
Target Corporation Long-Term Incentive Plan (as amended and restated on May 28,
2009), as may be amended from time to time.


(aa)“Restricted Stock” means Shares issued to a Participant that are subject to
such restrictions on transfer, forfeiture conditions, and other restrictions or
limitations as may be set forth in this Plan and the applicable Agreement.


(bb)“Service” means the provision of services by a Participant to the Company or
any Subsidiary in any Service Provider capacity. A Service Provider’s Service
shall be deemed to have terminated either upon an actual cessation of actively
providing services or upon the entity for which the Service Provider provides
services ceasing to be a Subsidiary. Except as otherwise provided in this Plan
or any Agreement, Service shall not be deemed terminated in the case of (i) any
approved leave of absence or (ii) transfers among the Company and any
Subsidiaries in the same Service Provider capacity; however, a termination shall
occur if the relationship the Participant had with the Company or a Subsidiary
at the Grant Date terminates, even if the Participant continues in another
relationship with the Company or a Subsidiary.


(cc)“Service Provider” means an Employee, a Non-Employee Director, or any
consultant or advisor who is a natural person and who provides services (other
than in connection with (i) a capital-
4





--------------------------------------------------------------------------------



raising transaction or (ii) promoting or maintaining a market in Company
securities) to the Company or any Subsidiary.


(dd)“Share” means a share of Stock.


(ee)“Stock” means the common stock, $0.0833 par value, of the Company.


(ff)“Stock Appreciation Right” or “SAR” means the right to receive, in cash
and/or Shares as determined by the Committee, an amount equal to the
appreciation in value of a specified number of Shares between the Grant Date of
the SAR and its exercise date.


(gg)“Stock Unit” means a right to receive, in cash and/or Shares as determined
by the Committee, the Fair Market Value of a Share, subject to such restrictions
on transfer, forfeiture conditions, and other restrictions or limitations as may
be set forth in this Plan and the applicable Agreement.


(hh)“Subsidiary” means any corporation or other entity (other than the Company)
in an unbroken chain of corporations or entities beginning with the Company, in
which each of the corporations or entities other than the last corporation or
other entity in the unbroken chain owns stock or other voting securities
possessing fifty percent or more of the total combined voting power in one of
the other corporations or entities in such chain as determined at the point in
time when reference is made to such “Subsidiary” in this Plan.


(ii)“Substitute Award” means an Award granted upon the assumption of, or in
substitution or exchange for, outstanding awards granted by a company or other
entity acquired by the Company or any Subsidiary or with which the Company or
any Subsidiary combines.


(jj)“Voting Stock” means all then-outstanding capital stock of the Company
entitled to vote generally in the election of directors of the Company.


3.Administration of the Plan.


(a)Administration. The authority to control and manage the operations and
administration of the Plan shall be vested in the Committee in accordance with
this Section 3.


(b)Scope of Authority. Subject to the terms of the Plan, the Committee shall
have the authority, in its discretion, to take such actions as it deems
necessary or advisable to administer the Plan, including:


(1)determining the Service Providers to whom Awards will be granted, the timing
of each such Award, the types of Awards and the number of Shares covered by each
Award, the terms, conditions, performance criteria, restrictions and other
provisions of Awards, and the manner in which Awards are paid or settled;


(2)cancelling or suspending an Award or the exercisability of an Award,
accelerating the vesting or extending the exercise period of an Award, or
otherwise amending the terms and conditions of any outstanding Award, subject to
the requirements of Sections 14(d) and 14(e);


(3)establishing, amending or rescinding rules to administer the Plan,
interpreting the Plan and any Award or Agreement made under the Plan, and making
all other determinations necessary or desirable for the administration of the
Plan; and
5





--------------------------------------------------------------------------------



(4)taking such actions as are described in Section 3(c) with respect to Awards
to foreign Service Providers.


(c)Awards to Foreign Service Providers. The Committee may grant Awards to
Service Providers who are foreign nationals, who are located outside of the
United States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Company or a
Subsidiary to be subject to) legal or regulatory requirements of countries
outside of the United States, on such terms and conditions different from those
specified in the Plan as may, in the judgment of the Committee, be necessary or
desirable to comply with applicable foreign laws and regulatory requirements and
to promote achievement of the purposes of the Plan. The Committee may also
modify the terms and conditions of such an Award to comply with applicable
foreign laws or listing requirements, subject to compliance with the other
provisions of the Plan. In connection therewith, the Committee may establish
such subplans and modify exercise procedures and other Plan rules and procedures
to the extent such actions are deemed necessary or desirable, and may take any
other action that it deems advisable to obtain local regulatory approvals or to
comply with any necessary local governmental regulatory exemptions.


(d)Acts of the Committee; Delegation. A majority of the members of the Committee
shall constitute a quorum for any meeting of the Committee, and any act of a
majority of the members present at any meeting at which a quorum is present or
any act unanimously approved in writing by all members of the Committee shall be
the act of the Committee. Any such action of the Committee shall be valid and
effective even if the members of the Committee at the time of such action are
later determined not to have satisfied all of the criteria for membership in
clauses (i) and (ii) of Section 2(g). To the extent not inconsistent with
applicable law or stock exchange rules, the Committee may delegate all or any
portion of its authority under the Plan to any one or more of its members or, as
to Awards to Participants who are not subject to Section 16 of the Exchange Act,
to one or more executive officers of the Company. The Committee may also
delegate non-discretionary administrative responsibilities in connection with
the Plan to such other persons as it deems advisable.


(e)Finality of Decisions. The Committee’s interpretation of the Plan and of any
Award or Agreement made under the Plan and all related decisions or resolutions
of the Board or Committee shall be final and binding on all parties with an
interest therein.


4.Shares Available Under the Plan.


(a)Maximum Shares Available. Subject to Section 4(b) and to adjustment as
provided in Section 11(a), the number of Shares that may be the subject of
Awards and issued under the Plan shall be 35,000,000. After the effective date
of the Plan, no additional awards may be granted under the 2011 Plan. Shares
issued under the Plan may come from authorized and unissued shares or treasury
shares. In determining the number of Shares to be counted against this share
reserve in connection with any Award, the following rules shall apply:


(1)Shares that are subject to Awards of Options or Stock Appreciation Rights
shall be counted against the share reserve as one Share for every one Share
granted.


(2)Shares that are subject to Full Value Awards shall be counted against the
share reserve as two Shares for every one Share granted.


(3)Where the number of Shares subject to an Award is variable on the Grant Date,
the number of Shares to be counted against the share reserve shall be the
maximum number of Shares that
6





--------------------------------------------------------------------------------



could be received under that particular Award, until such time as it can be
determined that only a lesser number of Shares could be received.


(4)Substitute Awards shall not be counted against the share reserve, nor shall
they reduce the Shares authorized for grant to a Participant in any thirty-six
month period.


(b)Effect of Forfeitures and Other Actions. Any Shares subject to an Award, or
to an award granted under a Prior Plan that is outstanding on the effective date
of this Plan (a “Prior Plan Award”), that is forfeited or expires or is settled
for cash shall, to the extent of such forfeiture, expiration or cash settlement,
again become available for Awards under this Plan, and the total number of
Shares available for grant under Section 4(a) shall be correspondingly increased
as provided in Section 4(c) below. The following Shares shall not, however,
again become available for Awards or increase the number of Shares available for
grant under Section 4(a): (i) Shares tendered by the Participant or withheld by
the Company in payment of the exercise price of an option issued under this Plan
or a Prior Plan, (ii) Shares tendered by the Participant or withheld by the
Company to satisfy any tax withholding obligation with respect to an Award or a
Prior Plan Award, (iii) Shares repurchased by the Company with proceeds received
from the exercise of an option issued under this Plan or a Prior Plan, and (iv)
Shares subject to a Stock Appreciation Right issued under this Plan or a Prior
Plan that are not issued in connection with the stock settlement of that Stock
Appreciation Right upon its exercise.


(c)Counting Shares Again Available. Each Share that again becomes available for
Awards as provided in Section 4(b) shall increase the total number of Shares
available for grant under Section 4(a) by (i) one Share if such Share was
subject to an Option or Stock Appreciation Right under the Plan or a stock
option or stock appreciation right under a Prior Plan, and (ii) two Shares if
such Share was subject to a Full Value Award under the Plan or an award other
than a stock option or stock appreciation right under a Prior Plan.


(d)Effect of Plans Operated by Acquired Companies. If a company acquired by the
Company or any Subsidiary or with which the Company or any Subsidiary combines
has shares available under a pre-existing plan approved by shareholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan.
Awards using such available shares shall not be made after the date awards or
grants could have been made under the terms of the pre-existing plan, absent the
acquisition or combination, and shall only be made to individuals who were not
Employees or Non-Employee Directors prior to such acquisition or combination.


(e)No Fractional Shares. Unless otherwise determined by the Committee, the
number of Shares subject to an Award shall always be a whole number. No
fractional Shares may be issued under the Plan, but the Committee may, in its
discretion, pay cash in lieu of any fractional Share in settlement of an Award.


(f)Award Compensation Limit. The maximum number of Shares that may be the
subject of any Full Value Awards that are to be settled in Shares and that are
granted to any one Participant during any consecutive thirty-six month period
shall not exceed 2,000,000 Shares (subject to adjustment as provided in Section
11(a)), and the maximum amount payable with respect to any Full Value Awards
that are to be settled in cash and that are granted to any one Participant
during any consecutive thirty-six month period shall not exceed $15,000,000. The
aggregate number of Shares subject to Options and/or
7





--------------------------------------------------------------------------------



Stock Appreciation Rights granted during any thirty-six month period to any one
Participant shall not exceed 4,000,000 Shares.


5.General Terms of Awards.


(a)Award Agreement. Each Award shall be evidenced by an Agreement setting forth
the number of Shares or Stock Units subject to the Award together with such
other terms and conditions applicable to the Award (and not inconsistent with
the Plan) as determined by the Committee. An Award to a Participant may be made
singly or in combination with any form of Award.


(b)Vesting and Term. Each Agreement shall set forth the period until the
applicable Award is scheduled to expire (which shall not be more than ten years
from the Grant Date, provided that an Agreement may provide that an Option or
SAR may continue for up to one year following termination of Service due to
death), and any applicable performance period. The Committee may provide in an
Agreement for such vesting conditions as it may determine, subject to the
following limitations:


(1)A Full Value Award that vests as the result of the passage of time and
continued Service by the Participant shall be subject to a vesting period of not
less than one year from the applicable Grant Date (but permitting pro rata
vesting over such vesting period); and


(2)A Full Value Award whose vesting is subject to the satisfaction of
performance goals over a performance period shall be subject to a performance
period of not less than one year.


The minimum vesting periods specified in clauses (1) and (2) above will not,
however, apply: (i) to Awards made in payment of or exchange for other earned
compensation (including performance-based Awards); (ii) upon a Change in
Control; (iii) to termination of Service due to death, Disability, or
retirement; (iv) to a Substitute Award that does not reduce the vesting period
of the award being replaced; (v) Awards made to Non-Employee Directors as part
of their retainer; and (vi) Awards involving an aggregate number of Shares not
in excess of 5% of the number of Shares available for Awards under Section 4(a).


(c)Transferability. Except as provided in this Section 5(c), (i) during the
lifetime of a Participant, only the Participant or the Participant’s guardian or
legal representative may exercise an Option or SAR, or receive payment with
respect to any other Award; and (ii) no Award may be sold, assigned,
transferred, exchanged, or encumbered other than by will or the laws of descent
and distribution. Any attempted transfer in violation of this Section 5(c) shall
be of no effect. The Committee may, however, provide in an Agreement or
otherwise that an Award (other than an Incentive Stock Option) may be
transferred pursuant to a qualified domestic relations order or may be
transferable by gift to any “family member” (as defined in General Instruction
A(5) to Form S-8 under the Securities Act of 1933) of the Participant. Any Award
held by a transferee shall continue to be subject to the same terms and
conditions that were applicable to that Award immediately before the transfer
thereof. For purposes of any provision of the Plan relating to notice to a
Participant or to acceleration or termination of an Award upon the death or
termination of Service of a Participant, the references to “Participant” shall
mean the original grantee of an Award and not any transferee.


(d)Designation of Beneficiary. Each Participant may designate a beneficiary or
beneficiaries to exercise any Award or receive a payment under any Award payable
on or after the Participant’s death. Any such designation shall be on a written
or electronic form approved by the Committee and shall be effective upon its
receipt by the Company or an agent selected by the Company.


(e)Termination of Service. Unless otherwise provided in an Agreement, and
subject to Section 11 of this Plan, if a Participant’s Service terminates in
accordance with Section 2(bb), the
8





--------------------------------------------------------------------------------



following provisions shall apply (in all cases subject to the scheduled
expiration of an Option or Stock Appreciation Right, as applicable):


(1)Upon termination of Service for Cause, all unexercised Options and SARs and
all unvested portions of any other outstanding Awards shall be immediately
forfeited without consideration.


(2)Upon termination of Service for any reason other than Cause, all unvested and
unexercisable portions of any outstanding Awards shall be immediately forfeited
without consideration.


(3)Upon termination of Service for any reason other than Cause, death, or
Disability, the currently vested and exercisable portions of Options and SARs
may be exercised for a period of 90 days (210 days if Participant would be
subject to the provisions of Rule 16b of the Exchange Act on the date of
termination) after the date of such termination. However, if a Participant
thereafter dies during such 90-day (or 210-day) period, the vested and
exercisable portions of the Options and SARs may be exercised for a period of
one year after the date of such termination, but in no event later than the
stated expiration date of the Option or SAR.


(4)Upon termination of Service due to death or Disability, the currently vested
and exercisable portions of Options and SARs may be exercised for a period of
one year after the date of such termination, which may, if so provided in an
Agreement, extend beyond the stated expiration date of the Option or SAR.


(f)Rights as Shareholder. No Participant shall have any rights as a shareholder
with respect to any securities covered by an Award unless and until the date the
Participant becomes the holder of record of the Shares, if any, to which the
Award relates.


(g)Performance-Based Awards. Any Award may be granted as a performance-based
Award if the Committee establishes one or more performance goals to be attained
based on one or more Performance Measures, and the performance period over which
the specified performance is to be attained, as a condition to the vesting,
exercisability, lapse of restrictions and/or settlement in cash or Shares of
such Award. In connection with any such Award, the Committee will select the
applicable Performance Measure(s) and specify the performance goal(s) based on
those Performance Measures for any performance period, specify in terms of a
formula or standard the method for calculating the amount payable to a
Participant if the performance goal(s) are satisfied, and determine the degree
to which the vesting, exercisability, lapse of restrictions, and/or settlement
in cash or Shares of such Award has been earned, including the degree to which
applicable performance goals and other applicable terms and conditions have been
satisfied. The Committee may, in its discretion and based on such considerations
as it deems appropriate, adjust any amount otherwise determined by the
application of the performance goals to be otherwise payable in connection with
an Award. The Committee shall also have the authority to provide, in an
Agreement or otherwise, for the modification of a performance period and/or an
adjustment or waiver of the achievement of performance measures upon the
occurrence of certain events, which may include a Change of Control, a
Fundamental Change, a recapitalization, a change in applicable tax laws or the
accounting practices of the Company, or the Participant’s death or Disability.


(h)Dividends and Dividend Equivalents. No dividends, dividend equivalents, or
distributions will be paid with respect to Shares subject to an Option or SAR
Award. Any dividends or distributions paid with respect to Shares that are
subject to the unvested portion of a Restricted Stock Award will be subject to
the same restrictions as the Shares to which such dividends or distributions
relate. In its discretion, the Committee may provide in an Award Agreement for
any Full Value Award that the Participant will be entitled to receive dividend
equivalents on the Shares subject to the Award based on dividends actually
declared on outstanding Shares, provided that any dividend equivalents on a Full
Value
9





--------------------------------------------------------------------------------



Award that is subject to service-based or performance-based vesting conditions
shall be subject to the same vesting conditions as, and any payment thereof
shall occur to the same extent as, the Shares underlying such Full Value Award.
The terms of any dividend equivalents will be as set forth in the applicable
Award Agreement, including the time and form of payment and whether such
dividend equivalents will be credited with interest or deemed to be reinvested
in additional units or Share equivalents. The Committee may, in its discretion,
provide in Award Agreements for restrictions on dividends and dividend
equivalents in addition to those specified in this Section 5(h).


6.Stock Option Awards.


(a)Type and Exercise Price. The Agreement pursuant to which an Option is granted
shall specify whether the Option is an Incentive Stock Option or a Non-Qualified
Stock Option. The exercise price at which each Share subject to an Option may be
purchased shall be determined by the Committee and set forth in the Agreement,
and shall not be less than the Fair Market Value of a Share on the Grant Date,
except in the case of Substitute Awards.


(b)Payment of Exercise Price. The purchase price of the Shares with respect to
which an Option is exercised shall be payable in full at the time of exercise,
which may include, to the extent permitted by the Committee, payment under a
broker-assisted sale and remittance program acceptable to the Committee. The
purchase price may be paid in cash in U.S. dollars or check denominated in U.S.
dollars or in such other manner as the Committee may permit, which may include
by withholding Shares otherwise issuable to the Participant upon exercise of the
Option or by delivery to the Company of Shares (by actual delivery or
attestation) already owned by the Participant (in each case, such Shares having
a Fair Market Value as of the date the Option is exercised equal to the purchase
price of the Shares being purchased).


(c)Exercisability and Expiration. Each Option shall be exercisable in whole or
in part on the terms provided in the Agreement. No Option shall be exercisable
at any time after its scheduled expiration, which shall be set in a manner
consistent with Section 5(b). When an Option is no longer exercisable, it shall
be deemed to have terminated.


(d)Incentive Stock Options.


(1)An Option will constitute an Incentive Stock Option only if the Participant
receiving the Option is an Employee, and only to the extent that (i) it is so
designated in the applicable Agreement and (ii) the aggregate Fair Market Value
(determined as of the Option’s Grant Date) of the Shares with respect to which
Incentive Stock Options held by the Participant first become exercisable in any
calendar year (under the Plan and all other plans of the Company and its
Subsidiaries) does not exceed $100,000. To the extent an Option granted to a
Participant exceeds this limit, the Option shall be treated as a Non-Qualified
Stock Option. The maximum number of Shares that may be issued upon the exercise
of Incentive Stock Options shall equal the maximum number of Shares that may be
the subject of Awards and issued under the Plan as provided in the first
sentence of Section 4(a).


(2)No Participant may receive an Incentive Stock Option under the Plan if,
immediately after the grant of such Award, the Participant would own (after
application of the rules contained in Code Section 424(d)) Shares possessing
more than 10% of the total combined voting power of all classes of stock of the
Company or a Subsidiary, unless (i) the option price for that Incentive Stock
Option is at least 110% of the Fair Market Value of the Shares subject to that
Incentive Stock Option on the Grant Date and (ii) that Option will expire no
later than five years after its Grant Date.


10





--------------------------------------------------------------------------------



(3)For purposes of continued Service by a Participant who has been granted an
Incentive Stock Option, no approved leave of absence may exceed three months
unless reemployment upon expiration of such leave is provided by statute or
contract. If reemployment is not so provided, then on the date six months
following the first day of such leave, any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Non-Qualified Stock Option.


(4)If an Incentive Stock Option is exercised after the expiration of the
exercise periods that apply for purposes of Code Section 422, such Option shall
thereafter be treated as a Non-Qualified Stock Option.


(5)The Agreement covering an Incentive Stock Option shall contain such other
terms and provisions that the Committee determines necessary to qualify the
Option as an Incentive Stock Option.


7.Stock Appreciation Rights.


(a)Nature of Award. An Award of Stock Appreciation Rights shall be subject to
such terms and conditions determined by the Committee, and shall entitle the
Award recipient to receive upon exercise of the Stock Appreciation Right all or
a portion of the excess of (i) the Fair Market Value of a specified number of
Shares as of the date of exercise of the Stock Appreciation Right over (ii) a
specified exercise price that shall not be less than the Fair Market Value of
such Shares on the Grant Date of the Stock Appreciation Right, except in the
case of Substitute Awards.


(b)Exercise of SAR. Each Stock Appreciation Right may be exercisable in whole or
in part at the times, on the terms, and in the manner provided in the Agreement.
No Stock Appreciation Right shall be exercisable at any time after its scheduled
expiration, which shall be set in a manner consistent with Section 5(b). When a
Stock Appreciation Right is no longer exercisable, it shall be deemed to have
terminated. Upon exercise of a Stock Appreciation Right, payment to the
Participant shall be made at such time or times as shall be provided in the
Agreement in the form of cash, Shares, or a combination of cash and Shares as
determined by the Committee. The Agreement may provide for a limitation upon the
amount or percentage of the total appreciation on which payment (whether in cash
and/or Shares) may be made in the event of the exercise of a Stock Appreciation
Right.


8.Restricted Stock Awards.


(a)Vesting and Consideration. Shares subject to a Restricted Stock Award shall
be subject to vesting conditions, and the corresponding lapse or waiver of
forfeiture conditions and other restrictions, based on such factors and
occurring over such period of time (the “restriction period”) as the Committee
may determine in its discretion. The Committee may provide whether any
consideration other than Services must be received by the Company or any
Subsidiary as a condition precedent to the grant of a Restricted Stock Award.


(b)Shares Subject to Restricted Stock Awards. Unvested Shares subject to a
Restricted Stock Award shall be evidenced by a book-entry in the name of the
Participant with the Company’s transfer agent or by one or more Stock
certificates issued in the name of the Participant. Any such Stock certificate
shall be deposited with the Company or its designee, together with an assignment
separate from the certificate, in blank, signed by the Participant, and bear an
appropriate legend referring to the restricted nature of the Restricted Stock
evidenced thereby. Any book-entry shall be subject to transfer restrictions and
accompanied by a similar legend. Upon the vesting of Shares of Restricted Stock
and the corresponding lapse of the restrictions and forfeiture conditions, the
corresponding transfer restrictions
11





--------------------------------------------------------------------------------



and restrictive legend will be removed from the book-entry evidencing such
Shares or the certificate evidencing such Shares, and such certificate shall be
delivered to the Participant. Such vested Shares may, however, remain subject to
additional restrictions as provided in Section 16(c).


(c)Rights of a Shareholder. Except as otherwise provided in this Plan, including
Section 5(h), and the applicable Agreement, a Participant with a Restricted
Stock Award shall have all the other rights of a shareholder, including the
right to vote the Shares of Restricted Stock.


9.Stock Unit Awards.


(a)Vesting and Consideration. A Stock Unit Award shall be subject to vesting
conditions, and the corresponding lapse or waiver of forfeiture conditions and
other restrictions, based on such factors and occurring over such restriction
period as the Committee may determine in its discretion. The Committee may
provide whether any consideration other than Services must be received by the
Company or any Subsidiary as a condition precedent to the settlement of a Stock
Unit Award.


(b)Payment of Award. Following the vesting of a Stock Unit Award, settlement of
the Award, and payment to the Participant shall be made at such time or times in
the form of cash, Shares (which may themselves be considered Restricted Stock
under the Plan subject to restrictions on transfer and forfeiture conditions),
or a combination of cash and Shares as determined by the Committee. If the Stock
Unit Award is not by its terms exempt from the requirements of Code Section
409A, then the applicable Agreement shall contain terms and conditions necessary
to avoid adverse tax consequences specified in Code Section 409A.


10.Other Stock-Based Awards. The Committee may from time to time grant Shares
and other Awards that are valued by reference to and/or payable in whole or in
part in Shares under the Plan. The Committee shall determine the terms and
conditions of such Awards, which shall be consistent with the terms and purposes
of the Plan. The Committee may direct the Company to issue Shares subject to
restrictive legends and/or stop transfer instructions that are consistent with
the terms and conditions of the Award to which the Shares relate.


11.Changes in Capitalization; Change in Control; Fundamental Change; Reduction
in Awards.


(a)Adjustments for Changes in Capitalization. In the event of any equity
restructuring (within the meaning of FASB ASC Topic 718 – Stock Compensation)
that causes the per share value of Shares to change, such as a stock dividend,
stock split, spinoff, rights offering, or recapitalization through an
extraordinary dividend, the Committee shall make such adjustments as it deems
equitable and appropriate to (i) the aggregate number and kind of Shares or
other securities issued or reserved for issuance under the Plan, (ii) the number
and kind of Shares or other securities subject to outstanding Awards, (iii) the
exercise price of outstanding Options and Stock Appreciation Rights, and (iv)
any maximum limitations prescribed by the Plan with respect to certain types of
Awards or the grants to individuals of certain types of Awards. In the event of
any other change in corporate capitalization, including a merger, consolidation,
reorganization, or partial or complete liquidation of the Company, such
equitable adjustments described in the foregoing sentence may be made as
determined to be appropriate and equitable by the Committee to prevent dilution
or enlargement of rights of Participants. In either case, any such adjustment
shall be conclusive and binding for all purposes of the Plan. No adjustment
shall be made pursuant to this Section 11(a) in connection with the conversion
of any convertible securities of the Company, or in a manner that would cause
Incentive Stock Options to violate Code Section 422(b) or cause an Award to be
subject to adverse tax consequences under Code Section 409A.
12





--------------------------------------------------------------------------------



(b)Change in Control. Unless otherwise provided in an applicable Agreement, the
following provisions shall apply to outstanding Awards in the event of a Change
in Control. Nothing in this Section 11(b) shall limit the provisions of Section
11(c).


(1)Continuation, Assumption or Replacement. If the Company is the surviving
entity and an outstanding Award is not adjusted as necessary to preserve the
intrinsic value of the Award or if the Company’s successor does not irrevocably
assume the Company’s obligations under this Plan or replace the outstanding
Awards with Awards having substantially the same intrinsic value and having
terms and conditions no less favorable to the Participant than those applicable
to the Awards immediately prior to the Change in Control then, without any
action by the Committee or the Board, each such outstanding Option, SAR or Full
Value Award granted under the Plan shall become immediately fully vested (which
in the case of a performance-based Award, shall be deemed to equal the amount
that would be vested upon satisfaction of the Goal Level of performance under
the Award) and, if applicable, exercisable, in full.


(2)Options and Stock Appreciation Rights. In the event of a Change in Control in
which the Participant’s outstanding Options and Stock Appreciation Rights
granted under the Plan are continued, assumed, or replaced as provided in
Section 11(b)(1) above, such Options and Stock Appreciation Rights shall become
immediately exercisable in full (which in the case of a performance-based Award,
shall be deemed to equal the amount that would be vested upon satisfaction of
the Goal Level of performance under the Award) and shall remain exercisable for
one year following the Participant’s termination of Service if, within two years
after the Change in Control, the Participant’s Service:


(x)is terminated by the Company or a Subsidiary without Cause;


(y)is terminated by the Participant for Good Reason; or


(z)terminates under circumstances that entitle the Participant to accelerated
exercisability under any individual employment agreement between the Participant
and the Company, a Subsidiary, or any successor thereof.


(3)Service-Based Full Value Awards. In the event of a Change in Control in which
the Participant’s outstanding service-based Restricted Stock, Stock Units, and
Other Stock-Based Awards granted under the Plan are continued, assumed or
replaced as provided in Section 11(b)(1) above, such outstanding Restricted
Stock, Stock Units, and Other Stock-Based Awards will vest (and any restrictions
on such Awards shall lapse) if, within two years after the Change in Control and
during the vesting period of the Restricted Stock, Stock Units, and Other
Stock-Based Awards, the Participant’s Service:


(x)is terminated by the Company or a Subsidiary without Cause; or


(y)is terminated by the Participant for Good Reason.


(4)Performance-Based Full Value Awards. In the event of a Change in Control in
which the Participant’s outstanding performance-based Full Value Awards granted
under the Plan are continued, assumed, or replaced as provided in Section
11(b)(1) above, such outstanding performance-based Full Value Awards will be
deemed to have satisfied any applicable performance-based vesting conditions at
the Goal Level, but will continue to be subject to any continuing service-based
vesting requirements of the Awards. However, such outstanding performance-based
Full Value Awards granted under the Plan will vest (and any restrictions on such
Awards shall lapse) if, within two years after the
13





--------------------------------------------------------------------------------



Change in Control and during the continuing service-based vesting period of the
performance-based Full Value Awards, the Participant’s Service:


(x)is terminated by the Company or any Subsidiary without Cause; or


(y)terminated by the Participant for Good Reason.


(c)Fundamental Change. In the case of a proposed Fundamental Change, the
Committee may, but shall not be obligated to:


(1)with respect to a Fundamental Change that involves a merger, consolidation,
or statutory share exchange, make appropriate provision for the protection of
each outstanding Award granted thereunder by the substitution on an equitable
basis of appropriate awards and voting stock of the surviving corporation or, if
appropriate, the “parent corporation” (as defined in Code Section 424(e) or any
successor provision) of such surviving corporation, in lieu of the Awards and
Shares, subject to compliance with Treasury Regulation Section
1.409A-1(b)(5)(v)(D), to the extent applicable; or


(2)with respect to any Fundamental Change, declare, prior to the occurrence of
the Fundamental Change, and provide written notice to (x) the holders of all
outstanding Options and Stock Appreciation Rights of the declaration, that the
outstanding Options and Stock Appreciation Rights shall accelerate and become
exercisable in full (which in the case of a performance-based Award, shall be
deemed to equal the amount that would be vested and exercisable upon
satisfaction of the Goal Level of performance under the Award) and that all such
Options and Stock Appreciation Rights, whether or not exercisable prior to such
acceleration, must be exercised within the period of time set forth in such
notice or they will terminate and (y) the holders of all outstanding Full Value
Awards that such Full Value Awards shall fully vest (which in the case of a
performance-based Full Value Award, shall be deemed to equal the amount that
would be vested upon satisfaction of the Goal Level of performance under the
Award) immediately prior to the effective time of the Fundamental Change. In
lieu of any notice of acceleration pursuant to this Section 11(c)(2) and, with
respect to Awards subject to Code Section 409A, only if and to the extent such
cancellation and liquidation is permitted under Code Section 409A, the Committee
may provide notice of the cancellation of any outstanding Award and shall
provide for a cash payment (or, if the Committee so elects in lieu of solely
cash, of such form(s) of consideration, including cash and/or property, singly
or in such combination as the Committee shall determine, that the Participant
would have received as a result of the Fundamental Change if the holder of an
Option or Stock Appreciation Right had exercised the Option or Stock
Appreciation Right immediately prior to the Fundamental Change or if the holder
of a Full Value Award had held the number of shares subject to the Full Value
Award at the time of the Fundamental Change, for which purpose, the number of
shares subject to a performance-based Full Value Award shall be deemed to be the
number of shares or units that would vest upon satisfaction of the Goal Level of
performance under the Award) to each holder of an Award that is terminated in an
amount equal to: (i) for each Share covered by a canceled Option, the amount, if
any, by which the Proceeds Per Share (as defined below) exceeds the exercise
price per share covered by such Option, (ii) for each Stock Appreciation Right,
the amount determined pursuant to Section 7(a), except that solely for purposes
of this Section 11(c)(2)(ii), the Fair Market Value of a Share as of the date of
exercise of the Stock Appreciation Right shall be deemed to be the Proceeds Per
Share, or (iii) for each Share covered by a Full Value Award, the Proceeds Per
Share. In the event of a declaration pursuant to this Section 11(c)(2), each
Option and Stock Appreciation Right, to the extent that it has not been
exercised prior to the Fundamental Change, shall be canceled at the time of, or
immediately prior to, the Fundamental Change, as provided in the declaration.
Notwithstanding the foregoing, the holder of an Award shall not be entitled to
the payment provided for in this Section 11(c)(2) if the Award shall have
expired or been forfeited. For purposes of this Section 11(c)(2), the “Proceeds
Per Share” shall mean the fair market value, as determined in good faith by the
Committee, of
14





--------------------------------------------------------------------------------



the consideration to be received per Share by the shareholders of the Company
upon the occurrence of the Fundamental Change.


(d)Reduction in Awards.


(1)When Applicable. Anything in this Plan to the contrary notwithstanding, the
provisions of this Section 11(d) shall apply to a Participant if an independent
auditor selected by the Committee (the “Auditor”) determines that each of (x)
and (y) below are applicable.


(x)Payments or distributions hereunder, determined without application of this
Section 11(d), either alone or together with other payments in the nature of
compensation to the Participant which are contingent on a change in the
ownership or effective control of the Company, or in the ownership of a
substantial portion of the assets of the Company, or otherwise (but after any
elimination or reduction of such payments under the terms of the Company’s
Officer Income Continuation Plan, as amended), would result in any portion of
the payments hereunder being subject to an excise tax on excess parachute
payments imposed under Section 4999 of the Code.


(y)The excise tax imposed on the Participant under Section 4999 of the Code on
excess parachute payments, from whatever source, would result in a lesser net
aggregate present value of payments and distributions to the Participant (after
subtraction of the excise tax) than if payments and distributions to the
Participant were reduced to the maximum amount that could be made without
incurring the excise tax.


(2)Reduced Amount. Under this Section 11(d) the payments and distributions under
this Plan shall be reduced (but not below zero) so that the present value of
such payments and distributions shall equal the Reduced Amount. The “Reduced
Amount” (which may be zero) shall be an amount expressed in present value which
maximizes the aggregate present value of payments and distributions under this
Plan which can be made without causing any such payment to be subject to the
excise tax under Section 4999 of the Code. The determinations and reductions
under this Section 11(d)(2) shall be made after eliminations or reductions, if
any, have been made under the Company’s Officer Income Continuation Plan, as
amended.


(3)Procedure. If the Auditor determines that this Section 11(d) is applicable to
a Participant, it shall so advise the Committee in writing. The Committee shall
then promptly give the Participant notice to that effect together with a copy of
the detailed calculation supporting such determination which shall include a
statement of the Reduced Amount. Such notice shall also include a description of
which and how much of the Awards shall be eliminated or reduced (as long as
their aggregate present value equals the Reduced Amount). For purposes of this
Section 11(d), Awards shall be reduced in the following order: (1) Options with
an exercise price above the then Fair Market Value of a share of Common Stock
that have a positive value for purposes of Section 280G of the Code, as
determined under applicable IRS guidance; (2) pro rata among Awards that
constitute deferred compensation subject to Code Section 409A; and (3) if a
further reduction is necessary to reach the Reduced Amount, among the Awards
that are not subject to Code Section 409A. Present value shall be determined in
accordance with Code Section 280G. All the foregoing determinations made by the
Auditor under this Section 11(d) shall be made as promptly as practicable after
it is determined that excess parachute payments (as defined in Section 280G of
the Code) will be made to the Participant if an elimination or reduction is not
made. As promptly as practicable, the Company shall provide to or for the
benefit of the Participant such amounts and shares as are then due to the
Participant under this Plan and shall promptly provide to or for the benefit of
the Participant in the future such amounts and shares as become due to the
Participant under this Plan.


15





--------------------------------------------------------------------------------



(4)Corrections. As a result of the uncertainty in the application of Section
280G of the Code at the time of the initial determination by the Auditor
hereunder, it is possible that payments or distributions under this Plan will
have been made which should not have been made (“Overpayment”) or that
additional payments or distributions which will have not been made could have
been made (“Underpayment”), in each case, consistent with the calculation of the
Reduced Amount hereunder. In the event that the Auditor, based upon the
assertion of a deficiency by the Internal Revenue Service against the Company or
the Participant which the Auditor believes has a high probability of success,
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to the Participant which the Participant
shall repay together with interest at the applicable Federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that no amount shall be
payable by the Participant if and to the extent such payment would not reduce
the amount which is subject to the excise tax under Section 4999 of the Code. In
the event that the Auditor, based upon controlling precedent, determines that an
Underpayment has occurred, any such Underpayment shall be promptly paid to or
for the benefit of the Participant together with interest at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Code.


(5)Non-Cash Benefits. In making its determination under this Section 11(d), the
value of any non-cash benefit shall be determined by the Auditor in accordance
with the principles of Section 280G(d)(3) of the Code.


(6)Determinations Binding. All determinations made by the Auditor under this
Section 11(d) shall be binding upon the Company, the Committee, and the
Participant.


12.Plan Participation and Service Provider Status. Status as a Service Provider
shall not be construed as a commitment that any Award will be made under the
Plan to that Service Provider or to eligible Service Providers generally.
Nothing in the Plan or in any Agreement or related documents shall confer upon
any Service Provider or Participant any right to continued Service with the
Company or any Subsidiary (as applicable), nor shall it interfere with or limit
in any way any right of the Company or any Subsidiary (as applicable) to
terminate the person’s Service at any time with or without Cause or change such
person’s compensation, other benefits, job responsibilities, or title provided
in compliance with applicable local laws and permitted under the terms of
Participant’s employment contract (if any).


13.Tax Withholding. The Company or any Subsidiary, as applicable, shall have the
right to (i) withhold from any cash payment made under the Plan or any other
compensation or payments owed to a Participant an amount sufficient to cover any
required withholding taxes (including income taxes, social insurance
contributions, payments on account, or any other taxes or charges owed by
Participant) related to the grant, vesting, exercise, or settlement of an Award,
and (ii) require a Participant or other person receiving Shares under the Plan
to pay a cash amount sufficient to cover any required withholding taxes (as
described above) before actual receipt of those Shares. In lieu of all or any
part of a cash payment from a person receiving Shares under the Plan, the
Committee may permit the individual to cover all or any part of the required
withholdings (up to the maximum individual statutory tax rates in the applicable
jurisdictions) through a reduction in the number of Shares delivered or a
delivery or tender to the Company of Shares held by the Participant or other
person, in each case valued in the same manner as used in computing the
withholding taxes under applicable laws.


14.Effective Date, Duration, Amendment and Termination of the Plan.


(a)Effective Date. The Plan shall become effective on the date it is approved by
the requisite vote of the Company’s shareholders. No Awards shall be made under
the Plan prior to its effective date. If the Company’s shareholders fail to
approve the Plan by June 30, 2021, the Plan will be of no further force or
effect.
16





--------------------------------------------------------------------------------



(b)Duration of the Plan. The Plan shall remain in effect until all Shares
subject to it shall be distributed, all Awards have expired or terminated, the
Plan is terminated pursuant to Section 14(c), or the tenth anniversary of the
effective date of the Plan, whichever occurs first (the “Termination Date”).
Awards made before the Termination Date may be exercised, vested, or otherwise
effectuated beyond the Termination Date unless limited in the Agreement or
otherwise.


(c)Amendment and Termination of the Plan. The Board may at any time terminate,
suspend, or amend the Plan. The Company shall submit any amendment of the Plan
to its shareholders for approval only to the extent required by applicable laws
or regulations or the rules of any securities exchange on which the Shares may
then be listed. No termination, suspension, or amendment of the Plan may
materially impair the rights of any Participant under a previously granted Award
without the Participant’s consent, unless such action is necessary to comply
with applicable law or stock exchange rules.


(d)Amendment of Awards. Subject to Section 14(e), the Committee may unilaterally
amend the terms of any Agreement previously granted, except that no such
amendment may materially impair the rights of any Participant under the
applicable Award without the Participant’s consent, unless such amendment is
necessary to comply with applicable law or stock exchange rules.


(e)No Option or SAR Repricing. Except as provided in Section 11(a), no Option or
Stock Appreciation Right granted under the Plan may be amended to decrease the
exercise price thereof, be cancelled in exchange for the grant of any new Option
or Stock Appreciation Right with a lower exercise price or any new Full Value
Award, be repurchased by the Company or any Subsidiary, or otherwise be subject
to any action that would be treated under accounting rules or otherwise as a
“repricing” of such Option or Stock Appreciation Right (including a cash buyout
or voluntary surrender/subsequent regrant of an underwater Option or Stock
Appreciation Right), unless such action is first approved by the Company’s
shareholders.


15.Substitute Awards. The Committee may also grant Awards under the Plan in
substitution for, or in connection with the assumption of, existing awards
granted or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a transaction involving
a merger, consolidation, acquisition of property or stock, separation, corporate
reorganization or liquidation to which the Company or a Subsidiary is a party.
The terms and conditions of the Substitute Awards may vary from the terms and
conditions set forth in the Plan to the extent that the Board at the time of the
grant may deem appropriate to conform, in whole or in part, to the provisions of
the awards in substitution for which they are granted.


16.Other Provisions.


(a)Unfunded Plan. The Plan shall be unfunded and the Company shall not be
required to segregate any assets that may at any time be represented by Awards
under the Plan. Neither the Company, its Subsidiaries, the Committee, nor the
Board shall be deemed to be a trustee of any amounts to be paid under the Plan
nor shall anything contained in the Plan or any action taken pursuant to its
provisions create or be construed to create a fiduciary relationship between the
Company and/or its Subsidiaries, and a Participant. To the extent any person has
or acquires a right to receive a payment in connection with an Award under the
Plan, this right shall be no greater than the right of an unsecured general
creditor of the Company.


(b)Limits of Liability. Except as may be required by law, neither the Company
nor any member of the Board or of the Committee, nor any other person
participating (including participation pursuant to a delegation of authority
under Section 3(d) of the Plan) in any determination of any question
17





--------------------------------------------------------------------------------



under the Plan, or in the interpretation, administration or application of the
Plan, shall have any liability to any party for any action taken, or not taken,
in good faith under the Plan.


(c)Compliance with Applicable Legal Requirements. No Shares distributable
pursuant to the Plan shall be issued and delivered unless the issuance of the
Shares complies with all applicable legal requirements, including compliance
with the provisions of applicable state, federal and foreign securities laws,
and the requirements of any securities exchanges on which the Company’s Shares
may, at the time, be listed. No such restriction shall affect the termination
date of an Award, which shall be suspended until such restriction is removed.
During any period in which the offering and issuance of Shares under the Plan
are not registered under federal or state securities laws, Participants shall
acknowledge that they are acquiring Shares under the Plan for investment
purposes and not for resale, and that Shares may not be transferred except
pursuant to an effective registration statement under, or an exemption from the
registration requirements of, such securities laws. Any book-entry or stock
certificate evidencing Shares issued under the Plan that are subject to such
securities law restrictions shall be accompanied by or bear an appropriate
restrictive legend.


(d)Other Benefit and Compensation Programs. Payments and other benefits received
by a Participant under an Award made pursuant to the Plan shall not be deemed a
part of a Participant’s regular, recurring compensation for purposes of the
termination, indemnity or severance pay laws of any country and shall not be
included in, nor have any effect on, the determination of benefits under any
other employee benefit plan, contract or similar arrangement provided by the
Company or a Subsidiary unless expressly so provided by such other plan,
contract or arrangement, or unless the Committee expressly determines that an
Award or portion of an Award should be included to accurately reflect
competitive compensation practices or to recognize that an Award has been made
in lieu of a portion of competitive cash compensation.


(e)Governing Law. To the extent that federal laws do not otherwise control, the
Plan and all determinations made and actions taken pursuant to the Plan shall be
governed by the laws of the State of Minnesota without regard to its
conflicts-of-law principles and shall be construed accordingly.


(f)Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of the Plan, and the Plan shall be construed and enforced as if the
illegal or invalid provision had not been included.


(g)Code Section 409A. It is intended that (i) all Awards of Options, SARs and
Restricted Stock under the Plan will not provide for the deferral of
compensation within the meaning of Code Section 409A and thereby be exempt from
Code Section 409A, and (ii) all other Awards under the Plan will either not
provide for the deferral of compensation within the meaning of Code Section
409A, or will comply with the requirements of Code Section 409A, and Awards
shall be structured and the Plan administered and interpreted in accordance with
this intent. The Plan and any Agreement may be unilaterally amended by the
Company in any manner deemed necessary or advisable by the Committee or Board in
order to maintain such exemption from or compliance with Code Section 409A, and
any such amendment shall conclusively be presumed to be necessary to comply with
applicable law. Notwithstanding anything to the contrary in the Plan or any
Agreement, with respect to any Award that constitutes a deferral of compensation
subject to Code Section 409A:


(1)If any amount is payable under such Award upon a termination of Service, a
termination of Service will be deemed to have occurred only at such time as the
Participant has experienced a “separation from service” as such term is defined
for purposes of Code Section 409A;


18





--------------------------------------------------------------------------------



(2)If any amount shall be payable with respect to any such Award as a result of
a Participant’s “separation from service” at such time as the Participant is a
“specified employee” within the meaning of Code Section 409A, then no payment
shall be made, except as permitted under Code Section 409A, prior to the first
business day after the earlier of (i) the date that is six months after the
Participant’s separation from service or (ii) the Participant’s death. Unless
the Committee has adopted a specified employee identification policy as
contemplated by Code Section 409A, specified employees will be identified in
accordance with the default provisions specified under Code Section 409A.


(3)Any cancellation or termination of an Award and its liquidation, including
under Section 11(c)(2), may only be made if and only to the extent and at the
time permitted under Code Section 409A.


(h)Rule 16b-3. It is intended that the Plan and all Awards granted pursuant to
it to Participants who are subject to Section 16 of the Exchange Act shall be
administered by the Committee so as to permit the Plan and Awards to comply with
Exchange Act Rule 16b-3. If any provision of the Plan or of any Award would
otherwise frustrate or conflict with the intent expressed in this Section 16(h),
that provision to the extent possible shall be interpreted and deemed amended in
the manner determined by the Committee so as to avoid the conflict. To the
extent of any remaining irreconcilable conflict with this intent, the provision
shall be deemed void as applied to Participants subject to Section 16 of the
Exchange Act to the extent permitted by law and in the manner deemed advisable
by the Committee.


(i)Compensation Recoupment Policy. Awards may be made subject to any
compensation recoupment policy adopted by the Board or the Committee at any time
prior to or after the effective date of the Plan, and as such policy may be
amended from time to time after its adoption. The compensation recoupment policy
shall be applied to any Award that constitutes the deferral of compensation
subject to Code Section 409A in a manner that complies with the requirements of
Code Section 409A.
19



